UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM10-Q/A (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: June 30, 2014 Or o TRANSITION REPORT PURSUANT TO SECTION13 or 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number: 333-184897 PRICED IN CORP. (Exact Name of Registrant as Specified in Its Charter) Nevada 39-2079974 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 154 Thames Street, Newport, Rhode Island (Address of principal executive offices) (Zip Code) 877-435-5998 (Registrant’s telephone number, including area code) 6110 Coxswain Crescent, Toronto, ON, Canada L5V-2Z8 (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of theSecurities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act: Large accelerated filero Accelerated filero Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yesx Noo Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: Class Shares outstanding as of August 14, 2014 Common stock, $0.001par value TABLE OF CONTENTS PARTI-Financial Information Item 1. Financial Statements (unaudited) 1 Consolidated Balance Sheets 2 Consolidated Statements of Operations 3 Consolidated Statements of Cash Flows 4 Notes to Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 6 Item 3. Quantitative and Qualitative Disclosures About Market Risk 8 Item 4. Controls and Procedures 8 PARTII-Other Information Item 1. Legal Proceedings 9 Item 1A. Risk Factors 9 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 9 Item 3 Defaults upon Senior securities 9 Item 4 Mine Safety Disclosure 9 Item 5. Other Information 9 Item 6. Exhibits 9 PART I - FINANCIAL INFORMATION Item 1. Financial Statements Priced In Corp June 30, 2014 (Unaudited) Index Balance Sheets 2 Statement of Expenses 3 Statement of Cash Flows 4 Notes to the Financial Statements
